PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BATSCHA et al.
Application No. 16/481,318
Filed:  July 26, 2019
For: AIR-COOLED CONDENSER CONFIGURATION

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 22, 2021, and supplemented on December 23, 2021, to revive the above-identified application.

The petition is GRANTED.

The two-month period for filing an appeal brief under 37 CFR 41.37 (accompanied by the fee required by 37 CFR 41.20(b)), runs from the date of this decision.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of June 18, 2021, which set a shortened statutory period for reply of three months.   A three-month extension of time under the provisions of 37 CFR 1.136(a) was obtained on December 13, 2021, in the amount of $1,480.  Accordingly, the application became abandoned on December 21, 2021. A Notice of Abandonment has not been mailed.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of an amendment, a Notice of Appeal and fee of $840; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3746 for appropriate action in the normal course of business on the reply received December 22, 2021 and December 23, 2021.






/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions